Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

   KIA MONTGOMERY, on behalf of herself      )
   and all others similarly situated,        )
                                             )
                               Plaintiffs,   )
                                             ) Case No. 18-cv-62683
   v.                                        )
                                             )
   3300 CORP., D/B/A CLUB PINK               )
   CHAMPAGNE AND SHOWGIRLS,                  )
   a Florida corporation,                    )
                                             )


               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 2 of 6




                                                TABLE OF CONTENTS

  I.     STANDARD OF REVIEW .................................................................................................1

  II.    ARGUMENT .......................................................................................................................2

         A.        Plaintiff Has No Article III Standing to Sue Club Pink Under the FLSA
                   Because Plaintiff Was Not Affiliated with Club Pink But Was Instead a
                   Two-Day Customer Who Was Twice Ejected from Club Pink for Being
                   Drunk and Violent....................................................................................................2

  III.   CONCLUSION ....................................................................................................................3




                                                                 -i-
Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 3 of 6



         Pursuant to Rule 56, Defendant 3300 Corp., d/b/a Club Pink Champagne and Showgirls,

  (hereinafter referred to as “Defendant” or “Club Pink”), respectfully submits the following motion

  for summary judgment against Plaintiff Kia Montgomery (hereinafter referred to as “Plaintiff”),

  incorporates the accompanying statement of material facts (“SMF”), incorporates the

  accompanying declaration of Wayne Abbott, and states as follows:

  I.     STANDARD OF REVIEW

         This Court has previously articulated the following standard of review for summary

  judgment under Rule 56:

         Summary judgment is appropriate when “the movant shows that there is no genuine
         dispute as to any material fact and the movant is entitled to judgment as a matter of
         law.” Fed. R. Civ. P. 56(a). The function of the trial court is not "to weigh the
         evidence and determine the truth of the matter but to determine whether there is a
         genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50, 106
         S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

         “The party moving for summary judgment ‘bears the initial responsibility of
         informing the district court of the basis for its motion.’” Josendis v. Wall to Wall
         Residence Repairs, Inc., 662 F.3d 1292, 1314 (11th Cir. 2011) (quoting Celotex
         Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265, (1986)).
         Once the moving party makes the required showing, the burden shifts to the non-
         moving party to rebut that showing by producing affidavits or other relevant and
         admissible evidence beyond the pleadings. Id. at 1315. Any inferences drawn from
         the underlying facts must be viewed in the light most favorable to the nonmoving
         party. Scott v. Harris, 550 U.S. 372, 378, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007).

         When the non-moving party bears the burden of persuasion at trial, the party
         moving for summary judgment may satisfy Rule 56’s burden of production by
         either (i) submitting “affirmative evidence that negates an essential element of the
         nonmoving party's claim,” or (ii) demonstrating to the court that "the nonmoving
         party's evidence is insufficient to establish an essential element of the nonmoving
         party's claim.” Celotex, 477 U.S. at 331. “If the nonmoving party cannot muster
         sufficient evidence to make out its claim, a trial would be useless and the moving
         party is entitled to summary judgment as a matter of law.” Id.

  Baca v. Florida Roofing Solutions, Inc., No. 12–21802–Civ, 2013 U.S. Dist. LEXIS 38563, at *6

  (S.D. Fla. Mar. 20, 2013) (Cooke, J.). As set forth herein, Defendant is entitled to summary

  judgment against Plaintiff.


                                                - 1 -
Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 4 of 6



  II.    ARGUMENT

         A.      Plaintiff Has No Article III Standing to Sue Club Pink Under the
                 FLSA Because Plaintiff Was Not Affiliated with Club Pink But Was
                 Instead a Two-Day Customer Who Was Twice Ejected from Club
                 Pink for Being Drunk and Violent

         Plaintiff filed a two-count complaint against Club Pink under the overtime and minimum

  wage provisions of the Fair Labor Standards Act of 1938 (“FLSA”). [SMF, ¶1]. Plaintiff alleges

  that she “is a former exotic dancer” at Club Pink. [SMF, ¶1]. Moreover, in Plaintiff’s Court-

  ordered statement of claim, Plaintiff specified that she “worked an average of 30 hours per week

  from November of 2015 to October of 2017 for [Club Pink].” [SMF, ¶2].

         However, the undisputed record demonstrates that Plaintiff was not a “former exotic

  dancer” at Club Pink and that Plaintiff falsely claims an affiliation with Club Pink. [SMF, ¶¶3-

  18]. Instead, Plaintiff was an admittedly drunk and repeatedly-violent customer of Club Pink, with

  no affiliation to Club Pink, whom management asked to leave the premises on two separate

  occasions – December 10, 2016 and December 17, 2016. [SMF, ¶¶3-18]. There is no evidence

  that Plaintiff had any affiliation with Club Pink at any time, other than being an (unwelcomed)

  customer on December 10, 2016 and December 17, 2016. [SMF, ¶¶3-18].

         Plaintiff’s witness list merely copies the names from a December 17, 2016 police report

  documenting Plaintiff being an admittedly drunk and violent customer of Club Pink. [SMF, ¶14].

  To that point, Plaintiff has not submitted any testimony from herself, signed documents from

  herself, nor signed statements from herself in this case. [SMF, ¶¶3-18]. Indeed, Plaintiff did not

  appear at the February 5, 2019 hearing on Defendant’s Rule 11 motion. [SMF, ¶15].

         In reality, and in stark contrast to the farce perpetrated by Plaintiff in Plaintiff’s Court-

  ordered statement of claim that Plaintiff was somehow a 30-hour a week “exotic dancer” at Club

  Pink from “November of 2015 to October of 2017,” Plaintiff was actually a criminal fugitive from



                                                 -2-
Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 5 of 6



  Pennsylvania from August 2015 until July 2017 and was physically present in Pennsylvania court

  in July 2017 to post bond and clear her criminal fugitive status. [SMF, ¶¶12-13].

            Thus, because Plaintiff was merely a two-day customer of Club Pink and was not “a former

  exotic dancer” at Club Pink, Plaintiff has no Article III standing to assert FLSA claims against

  Club Pink. See, e.g., Florida Roofing Solutions, Inc., 2013 U.S. Dist. LEXIS 38563, at *1-*5

  (summary judgment entered against FLSA plaintiff where “Plaintiff testified that he has no

  documents supporting his claim.”) (Cooke, J.); see also Lifrak v. N.Y. City Council, 389 F. Supp.

  2d 500, 506 (S.D.N.Y. 2005).

            For that reason, moreover, Plaintiff also has no Article III standing to pursue collective

  action allegations against Club Pink. See, e.g., Perez v. Wells Fargo and Co., No. C 14–0989, 2015

  WL 1887354, at *4 (N.D. Cal. Apr. 24, 2015); cf. Griffin v. Singletary, 17 F.3d 356, 361 (11th Cir.

  1964); Tietsworth v. Sears, Roebuck and Co., 720 F. Supp. 2d 1123, 1146 (N.D. Cal. 2010).

            Accordingly, Defendant is entitled to judgment as a matter of law forthwith against

  Plaintiff and this Court should, for that reason, grant the instant motion for summary judgment.

  Defendant should prevail against Plaintiff on all claims and Plaintiff should take nothing from this

  action.

  III.      CONCLUSION

            WHEREFORE, for the foregoing reasons, reasons to be stated in further submissions and

  ore tenus if necessary, Defendant respectfully asks this Court to grant this motion for summary

  judgment.

  DATED: April 16, 2019                              CULLIN O’BRIEN LAW, P.A.
                                                     CULLIN A. O’BRIEN
                                                     Florida Bar No. 597341


                                                                    s/Cullin O’Brien


                                                   -3-
Case 0:18-cv-62683-MGC Document 39 Entered on FLSD Docket 04/16/2019 Page 6 of 6



                                                                CULLIN O’BRIEN

                                                  6541 NE 21st Way
                                                  Ft. Lauderdale, FL 33308
                                                  Telephone: 561/676-6370
                                                  561/320-0285 (fax)
                                                  cullin@cullinobrienlaw.com

                                                  Attorney for Defendant


                                 CERTIFICATE OF SERVICE

         Undersigned counsel certifies that he filed the foregoing and the accompanying exhibits

  with the ECF system and served same on counsel for Plaintiff this April 16, 2019.

                                                      /s/ Cullin O’Brien______
                                                      CULLIN O’BRIEN
                                                      Florida Bar No. 0597341
                                                      cullin@cullinobrienlaw.com




                                                -4-
